Name: 92/558/EEC: Commission Decision of 23 November 1992 on transitional measures in relation to plants processing high risk material in the LÃ ¤nder of West Mecklenburg- Pomerania, Brandenburg, Saxony-Anhalt, Saxony and Thuringia in the Federal Republic of Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  political framework;  agri-foodstuffs;  deterioration of the environment;  Europe;  environmental policy
 Date Published: 1992-12-08

 Avis juridique important|31992D055892/558/EEC: Commission Decision of 23 November 1992 on transitional measures in relation to plants processing high risk material in the LÃ ¤nder of West Mecklenburg- Pomerania, Brandenburg, Saxony-Anhalt, Saxony and Thuringia in the Federal Republic of Germany (Only the German text is authentic) Official Journal L 358 , 08/12/1992 P. 0024 - 0024 Finnish special edition: Chapter 3 Volume 46 P. 0100 Swedish special edition: Chapter 3 Volume 46 P. 0100 COMMISSION DECISION of 23 November 1992 on transitional measures in relation to plants processing high risk material in the Laender of West Mecklenburg-Pomerania, Brandenburg, Saxony-Anhalt, Saxony and Thuringia in the Federal Republic of Germany (Only the German text is authentic) (92/558/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/667/EEC of 27 November 1990, laying down the veterinary rules for the disposal and processing of animal waste, for its placing on the market and for the prevention of pathogens in feedingstuff of animal or fish origin and amending Directive 90/425/EEC (1) in particular Article 21 (2) thereof, Whereas a Report has been received and concludes that the construction of new processing plants and the reconstruction of a few existing plants will be necessary to meet the rules applicable in Directive 90/667/EEC; Whereas it will take three years to complete this work; Whereas in accordance with the procedure laid down in Article 19 the Commission shall decide on any subsequent measures for certain establishments located in those Laender; whereas reconstruction is necessary for all those existing processing plants which are to be retained and some new plants will have to be constructed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For processing plants in the territory of the Laender of West Mecklenburg-Pomerania, Brandenburg, Saxony-Anhalt, Saxony and Thuringia, the Federal Republic of Germany shall have until 31 December 1995 to comply with Directive 90/667/EEC. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 23 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 363, 27. 12. 1990, p. 51.